DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
This office action is in response to the amendment filed 04/28/2022, which amends claims 1, 4, 7, and 14, and cancels claims 2, and 11-12. Claims 1, 3-4, 6-10, and 13-20 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 04/28/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(a) of claims 2 and 11-12 as failing to comply with the written description requirement, the rejection under 35 U.S.C. 112(b) of claims 1-4 and 6-20 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 112(d) of claims 3, 7, and 11 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Itoh et al. (US 2006/0094875 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2006/0094875 A1).
With respect to claim 1, Itoh discloses an organometallic compound according to Formula [1] (paragraph 0026), which is pictured below.

    PNG
    media_image1.png
    249
    189
    media_image1.png
    Greyscale

In this formula, ring A1 and ring B1 are each an imidazole ring (a nitrogen-containing aromatic heterocyclic group coordinating to a platinum atom through a nitrogen atom, which may be substituted, paragraph 0026, lines 3-6, examples of the nitrogen containing aromatic heterocyclic group includes imidazole, paragraph 0042, lines 1-4), ring C1 is a phenyl group (aryl group, paragraph 0048, lines 1-3), substituted with a substituted pyrazole (“an aromatic heterocyclic group”, paragraph 0028, lines 6-21, examples of the aromatic heterocyclic group include a pyrazyl group, paragraph 0051 lines 1-9, and the heteroaryl group may be further substituted by the same groups of the substituents, paragraph 0087, the substituents are in paragraph 0043 and include “a hydrocarbon group”, line 6, and examples of a hydrocarbon group include an alkyl group and an aryl group, paragraph 0044, and examples of an alkyl group include a methyl group, paragraph 0045, line 5, and examples of an aryl group include a phenyl group, paragraph 0048, line 3), and Y is a chlorine atom (paragraph 0026, lines 8-9, examples of a halogen atom include chlorine, paragraph 0065, line 2).
This forms the embodiment below.

    PNG
    media_image2.png
    287
    182
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when Formula 1 comprises a ligand of Formula 2A. It reads on the ligand of Formula 2A when M is platinum, n1 is 1, L2 is a monovalent organic ligand and n2 is 1, X1 is N, X2 is carbon, and X3 is N, Y1-Y6 are carbon atoms, rings A and C are a C3 heterocyclic (imidazole) groups, ring B is a C6 (benzene) group, b1 and b2 are zero so that there are single bonds between the ring systems, Z2 is a substituent of Formula 3, and c1 and c3 are zero. In Formula 3, b5 is 0 and a single bond is present, R1 and R2 are an alkyl (methyl) substituent, X5 is N(R3), where R3 is a C6 (phenyl) group.
Itoh includes each element claimed, with the only difference between the claimed invention and Itoh being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a platinum complex which is useful as a material for a light emitting device, and very excellent in heat stability, luminous characteristics, and luminous efficiency (paragraph 0016), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 3, Itoh teaches the organometallic compound of claim 1, and rings A1 to A3 are selected as a benzene or imidazole group, as discussed above.
With respect to claim 4, Itoh teaches the organometallic compound of claim 1, and rings A1 to A3 are a benzene or imidazole group, as discussed above.
With respect to claim 6, Itoh teaches the organometallic compound of claim 1, and b5 is 0, as discussed above.
With respect to claim 7, Itoh teaches the organometallic compound of claim 1, and R3 is a phenyl group, R11 and R13 are methyl groups, R12 is a hydrogen atom, and R15 and R16 are not present. 
With respect to claim 8, Itoh teaches the organometallic compound of claim 1, and c2 is 1 and A2 is represented by Formula 4B-1, as pictured above.
With respect to claim 9, Itoh teaches the organometallic compound of claim 1, and c2 is 1 and A2 is represented by Formula 4B-1-1.
With respect to claim 10, Itoh teaches the organometallic compound of claim 9, and in Formula 4-B-1-1, Y22 is carbon, as pictured above.
With respect to claim 13, Itoh teaches the organometallic compound of claim 1 and  L2 is represented by Formula 3D and X21 is chlorine, as  pictured above.
With respect to claim 14, Itoh teaches the organometallic compound of claim 1, and the compound is selected as Compound 4.
With respect to claim 15, Itoh teaches the organometallic compound of claim 1, and Itoh also teaches an organic light emitting device comprising a first electrode, a second electrode, an organic layer between the electrodes comprising an emission layer (paragraph 0278), and the organic layer also comprises the organometallic compound (paragraph 0175)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound in a light emitting layer as Itoh teaches the inventive compounds are suitable for use as a light emitting material.
With respect to claim 16, Itoh teaches the organic light-emitting device of claim 15, and the device comprises an anode, a hole transport region, an emission layer, an electron transport region, and a cathode (See Fig. 1 and paragraphs 0017-0025).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of Itoh as Itoh demonstrates this was a known device structure prior to the effective filing date of the claimed invention.
With respect to claim 17, Itoh teaches the organic light-emitting device of claim 16, and the organometallic compound is in the emission layer and the emission layer comprises a host and the amount of the host in the emission layer is larger than the amount of the organometallic compound (Light emitting layer comprised of a host and dopant and the dopant is present in 3% concentration, paragraph 0281).
With respect to claim 18, Itoh teaches the organic light-emitting device of claim 16, as discussed above.
Itoh teaches that the inventive platinum complexes can be effectively used as electric charge transport materials (paragraph 0175). It is well known in the art that electron transport materials can function as hole blocking materials and electron transporting layers can act as hole blocking layers.
It would have been obvious to use the platinum complex of Itoh in a hole transport or electron transport layer of an organic light-emitting device, as Itoh teaches they are suitable for use as charge transport materials.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2006/0094875 A1) as applied to claims 1-4 and 6-18 above, and further in view of Katakeyama et al. (US 2018/0069182 A1).
With respect to claim 19, Itoh teaches the organic light-emitting device of claim 17, however, Itoh does not teach the host comprises at least one of a silicon-containing compound and a phosphine oxide-containing compound.
Katakeyama teaches a novel polycyclic aromatic compound for use in an organic electroluminescent device (abstract).
Katakeyama teaches that a host material for an organic electroluminescent element is generally a molecule in which a plurality of existing aromatic rings of benzene, carbazole, and the like is linked via a single bond, a phosphorus atom or a silicon atom. This is because a large HOMO-LUMO gap is required for a host material, and this can be achieved by linking many smaller aromatic rings. It is noted in particular that several preferred embodiments of Katakeyama feature a silicone and phosphine oxide functional group (see embodiments 1-421 and 1-781 on page 3).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to incorporate a silicone or phosphine oxide host material into the electroluminescent device of Itoh as host materials require a large HOMO-LUMO energy gap and Katakeyama teaches that linking through a phosphine oxide or silicon moiety result in a host material with a large HOMO-LUMO gap.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Itoh et al. (US 2006/0094875 A1) as applied to claims 1-4, and 6-18 above, and further in view of Pan et al. (US 2012/0299045 A1).
With respect to claim 20, Itoh teaches the organic light-emitting device of claim 16, however, Itoh does not teach that the organometallic compound is found in a capping layer.
Pan teaches an opto-electronic device, which may be a display device, having at least two electrodes and at least one emission layer and at least one color converter (capping layer) arranged between the light emitting layer and one electrode (abstract). 
Pan also teaches that the inventive color converter (capping layer) is selected so that the color converter absorbs light from the first wavelength spectrum which is emitted by the electroluminescent organic material in the emissive layer, and emits visible light having a second wavelength spectrum (paragraph 0069) and the color converter may be a phosphorescent substance such as a compound including a metal atom (paragraphs 0072 and 0073)
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to incorporate the organometallic complex of Itoh into a capping layer in order to absorb the first wavelength spectrum which is emitted by an electroluminescent organic material and emit visible light having a second wavelength spectrum as taught by Pan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786